IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0786
                                 Filed June 10, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EDDIE LEE WILLIAMS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.



      Eddie Lee Williams appeals his conviction for the offense of criminal

mischief. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, Michael J. Walton, County Attorney, and Will R. Ripley, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ. Tabor, J.,

takes no part.
                                         2



BOWER, J.

       Eddie Lee Williams appeals his conviction for the crime of criminal

mischief in the second degree, as a habitual offender, in violation of Iowa Code

sections 716.1, 716.4, and 902.8 (2013). Williams claims there was insufficient

evidence to prove beyond a reasonable doubt he was guilty of criminal mischief.

We affirm on appeal by memorandum opinion pursuant to Iowa Court Rule

21.26(1)(a) and (b).

       On November 2, 2013, Hillary Hengl had an altercation with her on-again

off-again boyfriend, Eddie Williams.     Hengl testified Williams left her house

around 11:30 p.m., ostensibly to help his sister with her car. However, Williams

did not return until 5:30 a.m. and was extremely intoxicated. Hengl told Williams

to “get away from my house” and presented him with a “bag of his stuff . . . and

told him to leave.” Williams left the house without incident.

       Later in the morning, Hengl went to work leaving her two children at home.

Hengl did not have access to her cell phone while at work.          In the early

afternoon, Williams sent Hengl’s son a text message stating he and Hengl were

back together. Shortly thereafter, Williams went to Hengl’s house and sat with

the children while they played video games. After work, Hengl called the children

to tell them to be ready to run errands when she got home. When Hengl learned

Williams was at the house, she told the children to be ready at the front door.

She also called Williams and told him to leave. Williams had sent Hengl a text

message earlier in the afternoon stating: “I’m at the house. I pray you don’t get

mad at me. I’ll leave if you want me to. We don’t have to go out.” Hengl
                                        3



collected the children and left without speaking to Williams. Hengl’s son testified

he thought he locked the front door as he left with his mother. He also noted

Williams was standing near the back doorway, but he did not see William’s leave

the residence.

      Hengl dropped her son off at a friend’s apartment, which was located near

Williams’s apartment. Hengl then ran errands with her daughter and a coworker.

While Hengl’s son was at his friend’s apartment he saw Williams, who was

walking away from him toward a parking lot. The son testified it was odd that

when he called out to Williams, he did not respond and instead began walking

away faster. A few hours later, Hengl picked up her son and stopped to get

dinner before heading home. Upon arrival, Hengl and her children discovered

her house had been ransacked and many of their possessions were covered in

bleach, including clothes hanging in the closet and a box containing important

documents. She noticed a shoe belonging to Williams on the bedroom floor.

Nothing was stolen or missing. She called Williams, who did not answer. She

then called the Davenport police, and Officer Niesen was sent to the scene.

Based on the statements from Hengl, her son, and the physical evidence,

Williams was arrested for criminal mischief in the second degree and burglary in

the third degree.

      A week later, Hengl called the Davenport police, asked them to drop the

charges against Williams, and falsely stated his mother had paid for the

damages. She made the call at Williams’s request. On January 23, 2014, Hengl

sent a notarized letter to the Davenport police, again stating she did not want to
                                         4



proceed with the case and asking for the charges to be dropped. In relevant

part, she stated: “I believe we both know our wrongdoings in this matter and I

realize neither of us had any business doing the things we have done to each

other.” Hengl drafted the letter in William’s presence.

       On December 23, 2013, Williams was charged with criminal mischief in

the second degree, in violation of Iowa Code sections 716.1 and 716.4 (Count I),

and burglary in the third degree, in violation of sections 713.1 and 713.6A (Count

II). The trial information was subsequently amended to add a habitual offender

enhancement to both counts. A jury trial was held on March 17, and the jury

found Williams guilty of criminal mischief in the second degree and not guilty of

burglary in the third degree.      On May 7, Williams was sentenced to an

indeterminate term of fifteen years. Williams appeals from the judgment and

sentence.

       We review challenges to the sufficiency of the evidence for correction of

errors at law. State v. Canal, 773 N.W.2d 528, 530 (Iowa 2009). We are to

determine whether the evidence could convince a rational trier of fact that the

defendant is guilty of the crime beyond a reasonable doubt. Id. In doing so, we

view the evidence in the light most favorable to the State. Id.

       The State has the burden of proving “every fact necessary to constitute

the crime with which the defendant is charged, and the evidence presented must

raise a fair inference of guilt and do more than create speculation, suspicion, or

conjecture.” State v. Brubaker, 805 N.W.2d 164, 171 (Iowa 2011). “Because it is

difficult to prove intent by direct evidence, proof of intent usually consists of
                                        5



circumstantial evidence and the inferences that can be drawn from that

evidence.” State v. Adams, 554 N.W.2d 686, 692 (Iowa 1996).

      Based on our review of the evidence, we find the State proved beyond a

reasonable doubt Williams caused the damage to Hengl’s possessions in excess

of $1000. A guilty verdict supporting criminal mischief in the second degree, as a

habitual offender, is supported by substantial evidence.

      AFFIRMED.